727 S.E.2d 287 (2012)
In the Matter of BASS.
No. 554PA11-1.
Supreme Court of North Carolina.
June 25, 2012.
Brian C. Fork, Raleigh, for U.S. Bank, National Association, et al.
E. Maccene Brown, for Bass, Tonya R.
Gregory E. Pawlowski, for Bass, Tonya R.
John C. Lloyd, Raleigh, for Bass, Tonya R.
Andre C. Brown, for Bass, Tonya R.
Mallam J. Maynard, Wilmington, for Financial Protection Law Center, et al.
The following order has been entered on the motion filed on the 25th of June 2012 by Financial Protection Law Center, NC Justice Center, Land Loss Prevention Project, Pisgah Legal Services, and Legal Services of Southern Piedmont for leave to file Amicus Curiae Brief:
"Motion Allowed by order of the Court in conference, this the 25th of June 2012."
Unless already submitted, the Amicus Brief shall be submitted to the court within the times allowed and in the manner provided by Appellate Rule 28(i).